Citation Nr: 0836053	
Decision Date: 10/21/08    Archive Date: 10/27/08

DOCKET NO.  06-29 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a vision disorder.

2.  Entitlement to service connection for peripheral 
neuropathy.

3.  Entitlement to service connection for a prostate 
disability with dysuria.

4.  Entitlement to service connection for high cholesterol.

5.  Entitlement to service connection for heart disabilities 
with chest pain.

6.  Entitlement to service connection for low back pain.

7.  Entitlement to service connection for right shoulder 
pain.

8.  Entitlement to service connection for right arm pain.

9.  Entitlement to service connection for a varicocele with 
groin and testicle pain.

10.  Entitlement to service connection for a neck disability 
with left arm pain.

11.  Entitlement to service connection for a hernia 
disability.

12.  Entitlement to service connection for acid reflux with 
gastrointestinal symptoms.

13.  Entitlement to service connection for allergies and 
sinusitis.

14.  Entitlement to service connection for burning on the 
right side of the tongue.

15.  Entitlement to service connection for right ear pain.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1969 to 
February 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma dated in April 2006 and May 2006.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is seeking service entitlement to service 
connection for the disabilities listed on the cover page of 
this decision.  A review of the claims file reveals that a 
remand is necessary in order to properly adjudicate the 
veteran's claims.  

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2007).  If a veteran was exposed to a 
herbicide agent during active military, naval, or air 
service, certain specified diseases shall be service-
connected if the requirements of 38 U.S.C.A. § 1116 (West 
2002), 38 C.F.R. § 3.307(a)(6)(iii) (2007) are met, even 
though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions 
of 38 U.S.C.A. § 1113 (West 2002); 38 C.F.R. § 3.307(d) 
(2007) are also satisfied.  

Notwithstanding the provisions of §§ 3.307, 3.309, if a claim 
fails to satisfy the criteria for service connection on a 
presumptive basis due to herbicide exposure, this fact does 
not preclude an appellant from establishing service 
connection with proof of actual direct causation.  See Combee 
v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

At the outset of this discussion, the Board notes that the 
veteran's DD214 indicates that he served in the Republic of 
Vietnam from February 1970 to March 1971.  Thus, exposure to 
herbicides including Agent Orange is presumed.

The veteran submitted medical releases for treatment records 
from Baylor Medical Center; Family Medical Clinic; North 
Texas Ear, Nose and Throat; Tijerina and Dunnington Urology 
Clinic; Advanced Heart Care; Pain Orthopedic Clinic; Paris 
Regional Medical Center; Curtis Vision Center; Radiology 
Center of Paris; Red River Valley Radiology Associates; Paris 
Eye Physicians and Surgeons; and  M. K. Gibbs, M.D.  The RO 
did not attempt to obtain any of the treatment records 
because the veteran did not identify the dates of treatment 
or conditions for which he was treated.  

Although it is true that the veteran did not specify the 
dates of treatment, or the specific conditions for which he 
was treated by each health care provider, the fact remains 
that he has identified specific health care providers who 
possess medical records relevant to his pending claims, and 
he has asked VA's assistance in obtaining these records.  
Pursuant to 38 C.F.R. § 3.159(c)(1), VA has a duty to request 
these records.

The veteran also submitted several medical statements from 
his private physicians.  Associated with the claims file is 
medical opinion received in October 2006 from M. Irvin, M.D., 
in which Dr. Irvin opined that the veteran's exposure to 
Agent Orange in the Vietnam War more than likely caused some 
of his many medical problems which include:  
arteriosclerosis, chronic prostatitis with dysuria, 
peripheral neuropathy, acid reflux with other 
gastrointestinal problems, and osteomalacia, osteoporosis, 
and osteopenia.  He also submitted a medical opinion from A. 
Tijerina, M.D., dated in November 2006 in which Dr. Tijerina 
opined that the veteran's exposure to Agent Orange during the 
Vietnam War more than likely caused his acute prostatitis 
with dysuria.  Finally, he submitted a statement from 
T. Dunaway, M.D, dated in December 2006 in which Dr. Dunaway 
indicated that he had diagnosed the veteran with sensorimotor 
axonal polyneuropathy of chronic duration.  He said the 
precise etiology was unknown but the timing of the veteran's 
symptoms relate to his service in the Vietnam War.  He opined 
that it was considerably more likely than not that the 
veteran's sensorimotor polyneuropathy was caused by a toxic 
exposure during the veteran's service in the Vietnam War.  

In light of this evidence, the Board finds that a VA opinion 
is necessary as to the etiology of any current heart 
disabilities, a prostate disability with dysuria, peripheral 
neuropathy, and acid reflux with other gastrointestinal 
problems.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 
see also 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159(c) (2007).

The Board also notes that VA outpatient treatment records 
dated from July 2005 to October 2007 were associated with the 
claims file and document diagnoses of degenerative changes of 
the lumbar spine and right shoulder and osteoporosis.  As 
noted, Dr. Irvin indicated that the veteran suffers from 
osteomalacia, osteoporosis, and osteopenia, which the 
physician related to herbicide exposure.  Although Dr. Irvin 
did not specifically refer to the veteran's claimed neck 
disability with left arm pain, back pain, right shoulder 
pain, and right arm pain, it appears that the diagnoses noted 
in his medical opinion could potentially encompass all of 
these joints.  Consequently, the Board finds that 
adjudication of these claims must be postponed until such 
time as a VA examination is conducted to determine whether 
the veteran currently suffers from osteomalacia, 
osteoporosis, and osteopenia, and/or any other joint 
disorders, due to military service, to include exposure to 
herbicides.  See McLendon, supra.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC should request all VA 
treatment reports dated after 
October 2007 and any private records 
identified by the veteran including 
treatment records from Baylor 
Medical Center; Family Medical 
Clinic; North Texas Ear, Nose and 
Throat; Tijerina and Dunnington 
Urology Clinic; Advanced Heart Care; 
Pain Orthopedic Clinic; Paris 
Regional Medical Center; Curtis 
Vision Center; Radiology Center of 
Paris; Red River Valley Radiology 
Associates; Paris Eye Physicians and 
Surgeons; and M. K. Gibbs, M.D.  If 
updated authorization forms are 
necessary, these should be requested 
from the veteran.  If efforts to 
obtain these records prove 
unsuccessful for any reason, 
documentation to that effect should 
be added to the claims file.

2.  The AMC should arrange for the 
veteran to undergo the appropriate 
VA examination(s) to ascertain the 
nature and etiology of his claimed 
heart disabilities, a prostate 
disability with dysuria, peripheral 
neuropathy, and acid reflux with 
other gastrointestinal problems.  
The claims file, including service 
medical records should be reviewed 
by the examiner as part of the 
examination.  Any evaluations, 
studies, or tests deemed necessary 
by the examiner(s) should be 
accomplished and any such results 
must be included in the examination 
report(s).  The examiner(s) is 
requested to, among other things, 
obtain a detailed history of the 
veteran's symptoms, review the 
record, and provide an opinion as to 
the medical probabilities that the 
veteran currently suffers from heart 
disabilities, a prostate disability 
with dysuria, peripheral neuropathy, 
and acid reflux with other 
gastrointestinal problems that are 
attributable to his military 
service, including exposure to 
herbicides.  The examiner(s) should 
address the medical opinions 
contained in the claims file.  A 
complete rationale for any opinions 
expressed should be provided.  

The AMC should also arrange for the 
veteran to undergo a VA 
examination(s) to ascertain the 
nature and etiology of his claimed 
neck disability with left arm pain, 
back pain, right shoulder pain, and 
right arm pain.  The claims file, 
including service medical records 
should be reviewed by the examiner 
as part of the examination.  Any 
evaluations, studies, or tests, 
including x-rays deemed necessary by 
the examiner should be accomplished 
and any such results must be 
included in the examination report.  
The examiner is requested to, among 
other things, obtain a detailed 
history of the veteran's symptoms, 
review the record, and provide an 
opinion as to the medical 
probabilities that the veteran 
currently suffers from neck 
disability with left arm pain, back 
pain, right shoulder pain, and right 
arm pain that are attributable to 
his military service, including 
exposure to herbicides.  The 
examiner should determine whether 
any of the veteran's claimed 
musculoskeletal disabilities, to 
include are osteomalacia, 
osteoporosis, and osteopenia, or 
disabilities specific to particular 
joints, are in any way related to 
military service, to include 
exposure to herbicides therein.  The 
examiner should address the medical 
opinions contained in the claims 
file.  A complete rationale for any 
opinions expressed should be 
provided.  

The AMC should ensure that the 
examination reports comply with this 
remand and the questions presented 
in the AMC's examination request.  
If any report is insufficient, it 
should be returned to the examiner 
for necessary corrective action, as 
appropriate.

The veteran should be advised that 
failure to appear for an examination 
as requested, and without good 
cause, could adversely affect his 
claims, to include denial.  See 38 
C.F.R. § 3.655 (2007).

3.  After undertaking any other 
development deemed appropriate, the 
AMC should re-adjudicate the issues 
on appeal.  If the benefits sought 
are not granted, the veteran and his 
representative should be furnished a 
supplemental statement of the case 
and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




